Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The terminal disclaimer filed on 08/22/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10709181 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 5 and the claims dependent thereon are allowable because the prior art does not disclose a textile laminate as claimed, comprising a first side and a second side, with a plurality of spaced apart marks formed on the first side, wherein the marks on the first side impart a roughened, uneven surface along the second side that corresponds with the marks on the first side, and a surface roughness of the second side varies based upon a degree of stretch applied to the textile laminate, the roughened, uneven surface of the second side comprising protrusions on the second side that correspond with the marks on the first side when the textile laminate is stretched to a stretched state, and the second side comprises indentations defined along the roughened, uneven surface that correspond with the marks on the first side when the textile laminate is in an unstretched state, and the indentations are converted to the protrusions along the roughened, uneven surface of the second side when the textile laminate is transitioned from the unstretched state to the stretched state.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/AMY VANATTA/           Primary Examiner, Art Unit 3732